Title: From George Washington to Anthony Whitting, 21 October 1792 [letter not found]
From: Washington, George
To: Whitting, Anthony


	Letter not found: to Anthony Whitting, 21 Oct. 1792. Whitting wrote GW on 31 Oct., acknowledging receipt of GW’s letter “with the Bill of Scantling & List of plants from Norfolk.” An ALS of this letter was offered for sale in 1926 in James F. Drake, A Catalogue of Autograph Letters and Manuscripts, number 177, item 357. According to the catalog entry, which provides the date of 21 Oct., this letter “gives explicit directions about how some plants are to be taken care of, some rare ones received from Jamaica, etc.”
